      Case 1:19-cr-00670-LGS Document 57 Filed 03/11/21 Page 1 of 3




March 11, 2021                        For substantially the same reasons stated in the Order at Dkt. No.
                                      38, the application is DENIED. The parties shall be ready to proceed
VIA ECF                               to trial by April 12, 2021.
The Honorable Lorna G. Schofield
United States District Judge          SO ORDERED.
United States District Court
                                      Dated: March 11, 2021
Southern District of New York
                                             New York, New York
40 Foley Square
New York, New York 10007

Re:    United States v. Shoendale Jarrett, 19 CR 670 (LGS)

Dear Judge Schofield:

       I write to renew my request for an adjournment of Mr. Jarrett’s trial, tentatively
scheduled to begin on April 12, 2021.

         By Order dated March 3, 2021, the Court informed the parties that, due to a
limited number of courtrooms available for jury trials during the pandemic, Mr. Jarrett’s
trial is “scheduled as a back-up for April 12, 2021, and is second in line to commence on
that date.” The Court intends to tell the parties the viability of the currently-scheduled
trial date at our final pretrial conference on April 2.

        My request for an adjournment is grounded primarily in the reasons I have
previously articulated to the Court. I, like tens of thousands of working-parents, am in the
midst of a childcare crisis of epic proportions. I am the mother to two school-aged
children, neither of whom have been physically inside a school-classroom in over a year.
All of the services on which I previously relied in order to function as a working member
of society are gone. It’s not just school; my family no longer has affordable after-school
or back-up babysitters. I am entirely responsible for supervising my children and
overseeing their remote educations, while also working a full-time job with tremendous
responsibilities.

       As the Court surely knows, preparing for a trial and trying a case is the most
important, and relatedly time-consuming, work we do as criminal defense attorneys. It is
      Case 1:19-cr-00670-LGS Document 57 Filed 03/11/21 Page 2 of 3

The Honorable Lorna Schofield                                                       Page 2
March 11, 2021

       Re:     United States v. Shoendale Jarrett, 19 CR 670 (LGS)


overly burdensome, if not impossible, to effectively prepare for trial under the current
circumstances. And, based on the Court’s Order, it now appears that the trial may not
even begin on April 12. The parties, of course, still must prepare for an April 12th start,
since we will not have confirmation whether the trial is on or off until 10 days before that
day.

        I also have other personal concerns with going forward with the April date. I
understand that in a trial currently ongoing before Judge Rakoff, a juror recently tested
positive for coronavirus. The juror was dismissed, an alternate was seated, and the trial
continued without interruption, despite the possibility that everyone involved in the trial
was exposed to the virus. I am uncomfortable with starting a trial where exposure to
coronavirus remains a real concern. Although I am fully vaccinated, my family to whom I
return every night--including a young child who has a pulmonary condition--is not.

        When I previously raised these issues, the government opined that the solution
was to replace me with other trial counsel. The government’s suggested solution is
misguided. While the government is correct that two other attorneys from my office are
noticed as counsels-of-record, I am the most senior member of the trial team. I also am
the lead attorney who primarily has the attorney-client relationship with Mr. Jarrett. What
is more, my colleagues at the Federal Defenders are also struggling with the burdens
placed on our practice by COVID. In short, it is not as simple as reassigning the case.

        I have discussed at length the instant request with my client and he supports an
adjournment. As the Court will remember, Mr. Jarrett is in the community pursuant to
bail conditions. He has a perfect record of compliance. Indeed, at pretrial services’
recommendation, Mr. Jarrett’s level of supervision was downgraded because of his
pristine record while on pretrial release. He is working and has earned promotions at his
job over the last year. He is supporting his family, including his newborn son.

         While Mr. Jarrett consents to an adjournment, I understand from the defense bar
that there is a long list of defendants (mostly incarcerated) who oppose trial
adjournments. An adjournment here, therefore, further serves the interests of justice by
freeing up the limited number of trial-courtrooms for defendants who are incarcerated,
unwilling to consent to the exclusion of speedy trial time, and whose trials may result in
their release.
      Case 1:19-cr-00670-LGS Document 57 Filed 03/11/21 Page 3 of 3

The Honorable Lorna Schofield                                                         Page 3
March 11, 2021

       Re:     United States v. Shoendale Jarrett, 19 CR 670 (LGS)


        For all of these reasons, I ask that the trial be adjourned until a date after the
public schools open full-time which, I am hopeful, will be this upcoming September.

Respectfully submitted,

/s/ Julia Gatto
Julia L. Gatto
Assistant Federal Defenders
(212) 417-8700


cc:    A.U.S.A. Thomas Wright (via ECF)
